WHITING PETROLEUM CORPORATION


RESTRICTED STOCK AGREEMENT

        THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered
into as of the date set forth on the signature page hereof by and between
Whiting Petroleum Corporation, a Delaware corporation with its principal offices
at Denver, Colorado (the “Company”), and the non-employee director or key
employee of the Company or one of its affiliates whose signature is set forth on
the signature page hereof (the “Participant”).


W I T N E S S E T H :

        WHEREAS, the Company has adopted the Whiting Petroleum Corporation 2003
Equity Incentive Plan (as amended, the “Plan”) to permit shares of the Company’s
common stock (the “Stock”), to be awarded to certain key salaried employees and
non-employee directors of the Company and any affiliate of the Company; and

        WHEREAS, the Participant is a key salaried employee or a non-employee
director of the Company, and the Company desires such person to remain in such
capacity and to further an opportunity for his or her stock ownership in the
Company in order to increase his or her proprietary interest in the success of
the Company;

        NOW, THEREFORE, in consideration of the premises and of the covenants
and agreements herein set forth, the parties hereby mutually covenant and agree
as follows:

        1.    Award of Restricted Stock. Subject to the terms and conditions set
forth herein, the Company hereby awards the Participant the number of shares of
Stock set forth on the signature page hereof (the “Restricted Stock”).

        2.    Restrictions. Except as otherwise provided herein, Restricted
Stock may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated until the date of release (the “Release Date”)
determined as follows: the Release Date with respect to one-third of the shares
of Restricted Stock shall be the first anniversary of the Grant Date specified
on the signature page hereof; the Release Date with respect to an additional
one-third of the shares of Restricted Stock shall be the second anniversary of
the Grant Date; and the Release Date with respect to the remaining one-third of
the shares of Restricted Stock shall be the third anniversary of the Grant Date.

        3.    Initial Issuance. The Restricted Stock shall be issued as soon as
practicable in the name of the Participant but shall be held in a segregated
account by the transfer agent of the Company. Unless forfeited as provided
herein, Restricted Stock eligible for release pursuant to the terms hereof shall
cease to be held in such segregated account and certificates for such Restricted
Stock shall be delivered or such Restricted Stock shall be transferred
electronically to the Participant on the applicable Release Date.

        4.    Transfer After Release Date; Securities Law Restrictions. On the
applicable Release Date as determined in accordance with Paragraph 2, that
portion of Restricted Stock shall become free of the restrictions of Paragraph 2
and be freely transferable by the Participant. Notwithstanding the foregoing or
anything to the contrary herein, the Participant agrees and acknowledges with
respect to any Restricted Stock that has not been registered under the
Securities Act of 1933, as amended (the “Act”) (i) he or she will not sell or
otherwise dispose of such Stock except pursuant to an effective registration
statement under the Act and any applicable state securities laws, or in a
transaction which, in the opinion of counsel for the Company, is exempt from
such registration, and (ii) a legend will be placed on the certificates for the
Restricted Stock to such effect.

1

--------------------------------------------------------------------------------

        5.    Termination of Employment or Death. If the Participant’s
employment with, or service on the board of directors of, the Company (as
applicable) is terminated for any reason (including death) prior to the Release
Date, all Restricted Stock that has not been released shall be forfeited to the
Company on the date on which such termination of status occurs.

        6.    Certificate Legend. In addition to any legends placed on
certificates for Restricted Stock under Paragraph 4 hereof, each certificate for
shares of Restricted Stock may bear the following legend:

  “THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS SET FORTH IN THE WHITING PETROLEUM CORPORATION 2003
EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT BETWEEN WHITING PETROLEUM
CORPORATION AND THE REGISTERED OWNER HEREOF. A COPY OF SUCH PLAN AND SUCH
AGREEMENT MAY BE OBTAINED FROM THE CORPORATE SECRETARY OF WHITING PETROLEUM
CORPORATION.”


When the restrictions imposed by Paragraph 2 hereof terminate, the Participant
shall be entitled to have the foregoing legend removed from the certificates
representing such Restricted Stock.

        7.    Voting Rights; Dividends and Other Distributions. (a) While the
Restricted Stock is subject to restrictions under Paragraph 2 and prior to any
forfeiture thereof, the Participant may exercise full voting rights for the
Restricted Stock registered in his or her name and held in escrow hereunder.

        (b)     While the Restricted Stock is subject to the restrictions under
Paragraph 2 and prior to any forfeiture thereof, the Participant shall be
entitled to receive all dividends and other distributions paid with respect to
the Restricted Stock. If any such dividends or distributions are paid in Stock,
such shares shall be subject to the same terms, conditions and restrictions as
the shares of Restricted Stock with respect to which they were paid, including
the requirement that Restricted Stock be held in a segregated account pursuant
to Paragraph 3 hereof.

2

--------------------------------------------------------------------------------

        (c)     Subject to the provisions of this Agreement, the Participant
shall have, with respect to the Restricted Stock, all other rights of holders of
Stock.

        8.    Tax Withholding. (a) It shall be a condition of the obligation of
the Company to issue or release from the segregated account Restricted Stock to
the Participant, and the Participant agrees, that the Participant shall pay to
the Company upon demand such amount as may be requested by the Company for the
purpose of satisfying its liability to withhold federal, state, or local income
or other taxes incurred by reason of the award of the Restricted Stock or as a
result of the termination of the restrictions on such Stock hereunder.

        (b)     If the Participant does not make an election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, with respect to the Restricted
Stock awarded hereunder, the Participant may satisfy the Company’s withholding
tax requirements by electing to have the Company withhold that number of shares
of Restricted Stock otherwise deliverable to the Participant from escrow
hereunder or to deliver to the Company a number of shares of Stock, in each
case, having a Fair Market Value (as defined in the Plan) on the Tax Date (as
defined below) equal to the minimum amount required to be withheld as a result
of the termination of the restrictions on such Restricted Stock. The election
must be made in writing and must be delivered to the Company prior to the Tax
Date. If the number of shares so determined shall include a fractional share,
the Participant shall deliver cash in lieu of such fractional share. All
elections shall be made in a form approved by the Committee (as defined in the
Plan) and shall be subject to disapproval, in whole or in part, by the
Committee. As used herein, “Tax Date”means the date on which the Participant
must include in his or her gross income for federal income tax purposes the fair
market value of the Restricted Stock over the purchase price therefor, if any.

        9.    Powers of Company Not Affected. The existence of the Restricted
Stock shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any combination, subdivision or
reclassification of the Stock or any reorganization, merger, consolidation,
business combination, exchange of shares, or other change in the Company’s
capital structure or its business, or any issue of bonds, debentures or stock
having rights or preferences equal, superior or affecting the Restricted Stock
or the rights thereof, or dissolution or liquidation of the Company, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Nothing in this
Agreement shall confer upon the Participant any right to continue in the
employment of the Company, or interfere with or limit in any way the right of
the Company to terminate the Participant’s employment at any time.

        10.    Interpretation by Committee. The Participant agrees that any
dispute or disagreement which may arise in connection with this Agreement shall
be resolved by the Compensation Committee of the Board of Directors of the
Company (the “Committee”), in its sole discretion, and that any interpretation
by the Committee of the terms of this Agreement or the Plan and any
determination made by the Committee under this Agreement or the Plan may be made
in the sole discretion of the Committee and shall be final, binding, and
conclusive. Any such determination need not be uniform and may be made
differently among Participants awarded Restricted Stock.

3

--------------------------------------------------------------------------------

        11.    Miscellaneous. (a) This Agreement shall be governed and construed
in accordance with the internal laws of the State of Delaware applicable to
contracts made and to be performed therein between residents thereof.

        (b)     This Agreement may not be amended or modified except by the
written consent of the parties hereto.

        (c)     The captions of this Agreement are inserted for convenience of
reference only and shall not be taken into account in construing this Agreement.

        (d)     Any notice, filing or delivery hereunder or with respect to
Restricted Stock shall be given to the Participant at either his or her usual
work location or his or her home address as indicated in the records of the
Company, and shall be given to the Committee or the Company at 1700 Broadway,
Suite 2300, Denver, Colorado 80290-2300, Attention: Corporate Secretary. All
such notices shall be given by first class mail, postage prepaid, or by personal
delivery.

        (e)     This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns and shall be binding upon and inure
to the benefit of the Participant, except that the Participant may not transfer
any interest in any Restricted Stock prior to the release of the restrictions
imposed by Paragraph 2.

        (f)     This Agreement is subject in all respects to the terms and
conditions of the Plan.

        12.    Change of Control. (a) Notwithstanding any other provision to the
contrary contained in this Agreement, effective upon a Change in Control of the
Company (as defined below), the restrictions imposed upon the Restricted Stock
(except for any such shares which were previously forfeited to the Company) by
Paragraph 2 of this Agreement shall immediately be deemed to have lapsed and the
Release Date shall be deemed to have occurred as of the date of the Change in
Control of the Company with respect to such Restricted Stock.

        (b)     The following terms shall have the following meanings when used
in this Paragraph 12:

          (i)    “Act” means the Securities Exchange Act of 1934, as amended.


          (ii)    “Affiliate”and“Associate” shall have the respective meanings
ascribed to such terms in Rule l2b-2 of the General Rules and Regulations under
the Act.


          (iii)     A Person shall be deemed to be the “Beneficial Owner” of any
securities:


                  (A)     which such Person or any of such Person’s Affiliates
or Associates has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, (i) securities tendered pursuant to a tender or exchange offer made by or
on behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (ii) securities issuable
upon exercise of rights issued pursuant to the terms of any Rights Agreement of
the Company, at any time before the issuance of such securities;

4

--------------------------------------------------------------------------------

                  (B)     which such Person or any of such Person’s Affiliates
or Associates, directly or indirectly, has the right to vote or dispose of or
has “beneficial ownership” of (as determined pursuant to Rule l3d-3 of the
General Rules and Regulations under the Act), including pursuant to any
agreement, arrangement or understanding; provided, however, that a Person shall
not be deemed the Beneficial Owner of, or to beneficially own, any security
under this clause (B) as a result of an agreement, arrangement or understanding
to vote such security if the agreement, arrangement or understanding: (i) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations under the Act and (ii) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or

                  (C)     which are beneficially owned, directly or indirectly,
by any other Person with which such Person or any of such Person’s Affiliates or
Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
clause (B) above) or disposing of any voting securities of the Company.

          (iv)    “Board” means the Board of Directors of the Company.


          (v)    “Change in Control” means the occurrence of any of the
following:


                  (A)     any Person (other than (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”)) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after the date of this
Agreement, pursuant to express authorization by the Board that refers to this
exception) representing 20% or more of either the then outstanding shares of
common stock of the Company or the combined Voting Power of the Company’s then
outstanding voting securities; or

                  (B)     the following individuals cease for any reason to
constitute a majority of the number of directors of the Company then serving:
(i) individuals who, on the date of this Agreement constituted the Board and
(ii) any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date of this Agreement, or whose appointment, election or nomination for
election was previously so approved (collectively the “Continuing Directors”);
provided, however, that individuals who are appointed to the Board pursuant to
or in accordance with the terms of an agreement relating to a merger,
consolidation, or share exchange involving the Company (or any direct or
indirect subsidiary of the Company) shall not be Continuing Directors for
purposes of this definition until after such individuals are first nominated for
election by a vote of at least two-thirds (2/3) of the then Continuing Directors
and are thereafter elected as directors by the shareholders of the Company at a
meeting of shareholders held following consummation of such merger,
consolidation, or share exchange; and, provided further, that in the event the
failure of any such persons appointed to the Board to be Continuing Directors
results in a Change in Control of the Company, the subsequent qualification of
such persons as Continuing Directors shall not alter the fact that a Change in
Control of the Company occurred; or

5

--------------------------------------------------------------------------------

                  (C)     the shareholders of the Company approve a merger,
consolidation or share exchange of the Company with any other corporation or
approve the issuance of voting securities of the Company in connection with a
merger, consolidation or share exchange of the Company (or any direct or
indirect subsidiary of the Company) pursuant to applicable stock exchange
requirements, other than (i) a merger, consolidation or share exchange which
would result in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined Voting
Power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (ii) a merger, consolidation or share exchange effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person (other than an Excluded Person) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after the date of this Agreement, pursuant to
express authorization by the Board that refers to this exception) representing
20% or more of either the then outstanding shares of common stock of the Company
or the combined Voting Power of the Company’s then outstanding voting
securities; or

                  (D)     the shareholders of the Company approve a plan of
complete liquidation or dissolution of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets (in one transaction or a series of related transactions within any period
of 24 consecutive months), other than a sale or disposition by the Company of
all or substantially all of the Company’s assets to an entity at least 75% of
the combined Voting Power of the voting securities of which are owned by Persons
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

        Notwithstanding the foregoing, no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.

6

--------------------------------------------------------------------------------

          (vi)    “Person” means any individual, firm, partnership, corporation
or other entity, including any successor (by merger or otherwise) of such
entity, or a group of any of the foregoing acting in concert.


          (vii)    “Voting Power” means the voting power of the outstanding
securities of the Company having the right under ordinary circumstances to vote
at an election of the Board.


        IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officer and the Participant has hereunto affixed
his or her signature, all as of the day and year set forth below.

COMPANY PARTICIPANT WHITING PETROLEUM CORPORATION
By:_______________________________ ________________________________
Name:_____________________________ No. of Shares of Restricted Stock:______
Title:______________________________ Date of Agreement:_________________ Grant
Date:_______________________







7